Title: Thomas Jefferson to Samuel Haines, 12 October 1810
From: Jefferson, Thomas
To: Haines, Samuel


          
            Sir
            Monticello Oct. 12. 10.
          
          Your letter of Sep. 26. has been duly recieved.  with respect to the order of 1802. for the discharge of the supernumeraries of the army, mentioned in your letter, my memory does not enable me to say any thing either of it’s tenor or intentions; nor would any explanation of it’s intention now given by me, be any thing more than that of a private individual. the right of giving such an explanation has devolved on the existing Executive or on such other legal authority as may have to act on it. Whether a discharge of souldiers in service, could discharge those out of service, and out by their own act, or Whether a discharge from future service is a pardon of all past crimes of desertion, murder, felony Etc. are questions for a court or jury if brought before them, it is not probable they will view with greater favor the man who is an avowd avowed deserter from the banners of his country, than him who under an honest opinion in a doubtful case, merely delivered him to the public authority for their determination. on these questions I have no right to decide. Accept the assurance of my respects.
          
            Th:
            Jefferson
        